This case arose in the State Corporation Commission upon an order to show cause issued by the commission requiring the defendants, who operate a pipe line for the transportation of oil, to show cause why an order should not be entered requiring *Page 286 
them to comply with Sec. 69-308, N.M.S.A. 1941, by making application for a license to operate their pipe line and to pay all license fees required to be paid under the statute. The defendants asserted that they were not a common carrier but were a contract carrier and that therefore they are not subject to the provisions of the pipe line statute regulating common carriers.
Upon a hearing the commission held that the defendants' operations came within Section 69-301 to 69-312, N.M.S.A. 1941, and ordered that they apply for and procure a license for the year beginning July 1, 1945, and that on or before April 25, 1946, they pay to the commission one-tenth of one cent per barrel for all oil or gasoline transported through their pipe line for the calender months of April through December, 1945, and for the months of January, February and March, 1946.
The defendants, unwilling to comply with the order of the commission, have removed the order and proceedings to this court under art. 11, Sec. 7, of the New Mexico constitution.
The right to remove orders of the corporation commission to this court and have them here reviewed is limited to orders made by the commission under powers granted it by art. 11, Sec. 7, supra. The power to make such an order as we have in this case is not there included, and we are therefore without jurisdiction to make the review asked. In re Wallace Transfer Co., 35 N.M. 652,6 P.2d 199.
The proceedings will therefore be remanded, and it is so ordered.
LUJAN, SADLER and COMPTON, JJ., concur.
BRICE, C.J., not participating.